 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DELTHENIA BELL, et al.,                            Case No. 2:20-cv-02539-TLN-JDP (PS)
12                       Plaintiffs,                     ORDER GRANTING PLAINTIFFS’ MOTION
                                                         TO FILE AN AMENDED COMPLAINT AND
13           v.                                          TO FILE REDACTED DOCUMENTS
14    HOUSING AUTHORITY OF THE CITY                      ECF Nos. 15, 17
      OF SACRAMENTO, et al.,
15                                                       ORDER DISMISSING DEFENDANTS’
                         Defendants.                     MOTION TO DISMISS WITHOUT
16                                                       PREJUDICE
17                                                       ECF No. 9
18                                                       ORDER GRANTING PLAINTIFFS’ MOTION
                                                         TO RESET INITIAL SCHEDULING
19                                                       CONFERENCE
20                                                       ECF No. 21
21                                                       ORDER DENYING PLAINTIFFS’ MOTION
                                                         REQUEST
22
                                                         ECF No. 22
23

24          Defendants filed a motion to dismiss. ECF No. 9. Defendants argue that plaintiffs’

25   complaint does not plead sufficiently detailed or specific factual allegations and is, therefore,

26   defective for failing to articulate a plausible claim. See Ashcroft v. Iqbal, 556 U.S. 662 (2009).

27   Plaintiffs have now filed a second amended complaint, ECF No. 16, and a motion to file an

28   amended complaint, ECF No. 15. Leave to amend a complaint should be freely given, and the
 1   court will grant plaintiffs’ motion here. Fed. R. Civ. P. 15(a)(2). Additionally, plaintiffs seek to

 2   file redacted documents in support of their second amended complaint. ECF No. 17. For good

 3   cause shown, plaintiffs’ unopposed motion to file redacted documents is granted. Without

 4   expressing any view as to its merits, the court dismisses defendants’ motion to dismiss without

 5   prejudice. Defendants are directed to either answer the new second amended complaint, ECF No.

 6   16, or file a new motion as appropriate.

 7            Accordingly:

 8            1. Defendants’ motion to dismiss, ECF No. 9, is dismissed without prejudice.

 9            2. Plaintiffs’ motion to amend, ECF No. 15, is granted.

10            3. Plaintiffs’ motion to file redacted documents, ECF No. 17, is granted.

11            4. Plaintiffs’ motion to reset the initial scheduling conference, ECF No. 21, is granted.

12                 The initial scheduling conference is reset for September 30, 2021, at 10:00 a.m. in

13                 Courtroom 9 before Magistrate Judge Jeremy D. Peterson with the filing of a joint

14                 status report due seven days prior.

15            5.    Plaintiffs’ motion request, ECF No. 22, regarding defendants’ motion is denied as

16                 moot.

17
     IT IS SO ORDERED.
18

19
     Dated:        June 2, 2021
20                                                       JEREMY D. PETERSON
                                                         UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26
27

28
                                                         2
